Citation Nr: 0831440	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to October 21, 1991, 
for a grant of a 100 percent rating for service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran, who had active service from July 1975 to May 
1976, has been deemed incompetent by the Department of 
Veterans Affairs (VA) since November 1998, and most recently 
was confirmed incompetent in a November 2004 rating.  The 
appellant, the veteran's father, has been recognized by VA as 
his legal custodian.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the VA 
Regional Office (RO) in Montgomery, Alabama, which at the 
time denied an effective date back to May 11, 1976 for a 100 
percent rating for schizophrenia.  At the time of this rating 
the effective date was August 26, 1998.  The veteran appealed 
this decision and it was remanded by the Board to address due 
process concerns in June 2004.

While the matter was on remand status, the RO granted an 
effective date of October 21, 1991 for the 100 percent rating 
in a June 2005 rating.

This matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  A claim for entitlement to an increased rating for 
schizophrenia was most recently denied in a prior final 
rating decision of September 1987.

2.  After this September 1987 rating decision, the veteran 
filed a claim for entitlement to an increased rating for 
schizophrenia on October 21, 1991.

3.  A VA medical record dated July 2, 1991 written by a 
psychiatrist reflecting that the veteran attacked his mother, 
and was a physical danger to his parents and others due to 
schizophrenia symptomatology, serves as an informal claim for 
entitlement to a 100 percent rating.


CONCLUSION OF LAW

The criteria for an effective date of July 2, 1991, but no 
earlier, for a grant of entitlement to a 100 percent rating 
for schizophrenia have been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Regarding the timing of the notice, VA sent the veteran a 
notice letter in July 2004, following the Board's remand of 
this matter in June 2004, which in part ordered the agency of 
original jurisdiction (AOJ) to send such notice.  Although 
the duty to notify was not satisfied prior to the November 
2001 rating decision on the claim by the AOJ, VA's duty to 
notify was later satisfied by this July 2004 VA notice letter 
that constituted a fully compliant notice, and was followed 
by December 2007 supplemental statement of the case 
readjudication of the claim for earlier effective date for 
the 100 percent rating for schizophrenia.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a notice followed by readjudication of the claim 
by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim such as 
a statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims folder.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II. Earlier Effective Date

The appellant alleges that the veteran should be entitled to 
an effective date prior to October 21, 1991 for entitlement 
to a 100 percent disability rating for his service-connected 
schizophrenia.  He has argued that the veteran should be 
entitled to a 100 percent rating dating back as early as 1976 
when he first filed a claim for entitlement for service 
connection for this disorder.  Elsewhere it has been argued 
that the veteran should be granted an effective date for the 
100 percent rating back to 1979.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed which 
meets the requirements of § 3.151 or § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 
§ 3.155 (2007).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157 (2007).

The effective date currently assigned for the 100 percent 
disability rating appears based on an October 21, 1991 claim 
for an increased rating.  Prior to this claim, there were 
several final adjudications of prior increased rating claims 
for schizophrenia.  In his claims for an increased rating, 
the veteran is presumed to have been seeking the maximum 
benefit available.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The first matter for resolution is the date of the last final 
decision (if any) that denied a 100 percent rating for 
schizophrenia.  Prior unappealed decisions of the Board and 
the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104.  Absent a finding of clear and 
unmistakable error (CUE) in a prior final decision, the 
effective date assigned can be no earlier than that date.  No 
revision to a prior final decision may be made absent a 
finding of CUE or a finding of non-finality.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 
(1997) (RO decision rendered non-final for insufficient 
notice); See also Link v. West, 12 Vet. App. 39, 44 (1998) 
(holding that CUE claim does not exist, as matter of law, 
where there is no prior final RO decision).

In May 1976, the same month he was discharged from the 
service, the veteran filed his original claim for entitlement 
to service connection for schizophrenia.  He then appealed an 
August 1976 rating decision that denied entitlement to 
service connection for schizophrenia to the Board, which in a 
June 1977 decision granted service connection for 
schizophrenia.  In an August 1977 rating decision, the RO 
implemented the Board's grant of service connection for 
schizophrenia and assigned an initial rating of 10 percent 
disabling for this disorder.  Notice of this rating was sent 
the same month.  The veteran did not appeal this initial 
rating and it became final.  He has not filed a CUE claim 
against this rating.  

In February 1979, the veteran filed a claim for an increased 
rating for his schizophrenia.  The RO denied his claim for a 
rating in excess of 10 percent disabling for the 
schizophrenia in a decision also dated in February 1979.  The 
veteran appealed this decision and the RO in a May 1979 
rating increased the rating to 30 percent disabling.  The 
veteran continued to appeal and in a December 1979 decision, 
the Board awarded a 50 percent rating.  The RO implemented 
the 50 percent rating in a January 1980 decision.  The 
veteran did not appeal this rating, nor has he filed a CUE 
claim against this rating.  

In November 1980 the veteran was sent a rating, with notice 
sent in December 1980 that the RO was suspending payment of 
his VA benefits based on his failure to report to a scheduled 
VA examination.  Thereafter, the veteran filed a claim in 
December 1980 to resume the payment of benefits.  This claim 
was adjudicated by the RO in a March 1981 decision which 
continued a 50 percent rating for schizophrenia.  Notice was 
sent in March 1981.  The veteran did not appeal this decision 
nor has he filed a CUE claim against this rating.

In an August 1984 decision, the Board denied entitlement to a 
rating in excess of 50 percent rating for schizophrenia.  
This decision upheld a March 1983 rating decision that denied 
the increased rating and was appealed to the Board.  There 
was no actual claim filed by the veteran, but the 
adjudications upheld by the Board in 1984 appeared to stem 
from a December 1982 VA examination.  The veteran has not 
alleged CUE with this Board decision.

Most recently, a September 1987 rating decision denied 
entitlement to a rating in excess of 50 percent disabling for 
the schizophrenia.  Notice was sent on September 16, 1987.  
This rating appears to stem from a September 1987 VA hospital 
report, as there was no claim filed by the veteran.  The 
veteran did not file a notice of disagreement with this 
decision and it became final.  He has not filed a CUE claim 
against this rating. This is the most recent prior final 
decision prior to October 21, 1991.    

Thus, the question turns to whether there were any claims for 
entitlement to an increased rating between the September 1987 
rating decision and the claim filed on October 21, 1991.  A 
review of the claims file reflects that there is no 
communication from the veteran or a representative or 
guardian reflecting the desire to file a claim for an 
increased rating after he received notice of the September 
1987 rating but prior to October 21, 1991.

As there are prior adjudications and this matter is a claim 
for an increased rating, not based on an initial grant, 
provisions of 38 C.F.R. § 3.157 apply in this instance and 
receipt of a report of examination or hospitalization by VA 
or uniformed services can be accepted as an informal claim in 
this matter, so long as it is within one year of the October 
21, 1991 claim.  38 C.F.R. § 3.157 (2007).  In this regard, 
the Board notes that the file contains a VA medical record 
dated July 2, 1991 reflecting that the veteran was 
hospitalized after he attacked his mother, who he was living 
with, and also tore up her garden.  The report was written by 
a VA psychiatrist who also noted that the veteran threatened 
to kill his father in front of him.  The psychiatrist pointed 
out that the veteran was paranoid, angry and volatile.  He 
was mentally ill with schizophrenia and was a physical danger 
to his parents and others.  This psychiatrist recommended 
commitment for the veteran to be hospitalized and treated.  

There is also of record a copy of documents reflecting that 
the veteran's involuntary commitment for psychiatric 
hospitalization the same month.  While the commitment 
documents are from a state entity and not from the VA or 
unformed services and cannot be used for effective date 
purposes, they do underscore the severity of his symptoms 
around the same time that he received VA psychiatric 
treatment on July 2, 1991 after assaulting his mother.  

The VA medical record from this date reflects that at the 
time he was seen for treatment he was shown to be a danger to 
others, based on this assault of a close family member, and 
was suffering from severe symptoms of schizophrenia at the 
time.  As of the July 2, 1991 report from the VA 
psychiatrist, the veteran clearly met the criteria for a 100 
percent rating.  There are no other records of VA or other 
uniformed services treatment prior to July 2, 2001 and still 
within a year of his October 1991 claim that document the 
severity of his schizophrenia.  Thus, the July 2, 1991 VA 
record is the earliest claim for a total disability rating 
for effective date purposes.  

In sum, an effective date of July 2, 1991 for the grant of a 
100 percent rating for schizophrenia is warranted.  
Unfortunately, however, as explained above, the effective 
date cannot be made retroactive to the veteran's original 
claim for service-connection for this disorder filed in 1976.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400.


ORDER

An earlier effective date of July 2, 1991, is granted for a 
100 percent rating for schizophrenia, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


